DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on 8/12/2019.
Claims 1 and 12-19 are amended.
4 .	101 rejections for claims 12-18 are withdrawn.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al.(Pub No: 2013/0040730 A1 ) in view of Pearce (Pub No: US 2009/0131177 A1) in further view of Perlmen (Pub No: US 2011/0107220 A1).

Regarding claim 1. Barclay teaches a device, comprising:
a memory to store instructions (Barclay [0065] memory for storage); and
a processor coupled to the memory, wherein responsive to executing the instructions, the processor performs operations (Barclay [0100] processor with memory, which may execute a set of instructions) comprising:
defining a group of perspectives around an avatar controlled by a player of a video game (Barclay [0083] Fig 4, group wagering video game defined by group member and player images (e.g., avatars, video images, etc.) , interpreted as group of perspectives around avatar controlled by a game player ) ;
detecting a current trigger during the video game (Barclay [0096] [0118] Fig 8 detection individual wagering activity from the wagering game player account ,when the player can initiate play by using the player input device's buttons or touch screen which trigger a game interpreted as current trigger on for video game).
Barclay does not providing the group of trigger clips over a communication network to a gaming device utilized by the player.
However Pearce teaches providing the group of trigger clips over a communication network to a gaming device utilized by the player (Pearce [0048][0089] Fig 2 trigger event clip are grouped over the network to multiplayer game interpreted as providing the group of trigger clips over a communication network to a gaming device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay by incorporating the teachings of Pearce. 
Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user 
Barclay and Pearce do not teach recording a trigger clip of game content for each perspective in the group of perspectives resulting in a group of trigger clips, each perspective of the group of perspectives corresponding to a viewpoint for viewing a gameplay in a scene of the video game, wherein each trigger clip of the group of trigger clips is a portion of game content that includes the current trigger as viewed from the corresponding perspective of the group of perspectives.
However Perlman teaches recording a trigger clip of game content for each perspective in the group of perspectives resulting in a group of trigger clips (Perlman [0286][0287] 3D DVR enabled by activing the game that is about to replay the record game content resulting in game segment of clip operating in 3D interpreted as resulting in a group of trigger clips),
each perspective of the group of perspectives corresponding to a viewpoint for viewing a gameplay in a scene of the video game ( Perlman [0283][0285] video game segment is viewed by game user and a game state sequence from the game that can be replayed and allows the user to change the camera viewpoint that support such capability interpreted as group of perspectives corresponding to a viewpoint for viewing a gameplay in a scene of the video game ), wherein each trigger clip of the group of trigger clips is a portion of game content that includes the current trigger as viewed from the corresponding perspective of the group of perspectives ( Perlman [0258][0349] user clicks an activation button on their input device trigger the  interpreted as trigger as viewed from the corresponding perspective of the group of perspectives).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Pearce by incorporating the teachings of Perlman. Doing so users progress through games, they will achieve differing skill levels. The games played will report the accomplishments to the service control system, and these skill levels will be shown on User page.

Regarding claim 2. Barclay, Pearce and Perlman teach the device of claim 1, and Pearce further teaches wherein the detecting of the current trigger comprises receiving first user-generated input, wherein the first user-generated input indicates the current trigger and to record the group of trigger clips(Pearce [0008][0109] with user input, record and capture video clips related to game that an event has happened for which they desire a video record in a group of trigger clips interpreted as input indicates the current trigger and to record the group of trigger clips).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 3. Barclay, Pearce and Perlman teach the device of claim 1, and Pearce further teaches wherein the detecting of the current trigger comprises implementing image recognition techniques on each portion of game content associated with each of trigger clip of the group of trigger clips to determine that an event occurred within at least one portion of game content, wherein the event comprises the current trigger( Pearce [0067][0122][0145] input as to what triggers are employed to group of video clips within the game interpreted group of trigger clips to determine that an event occurred within at least one portion of game content, wherein the event comprises the current trigger).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 4. Barclay, Pearce and Perlman teach the device of claim 1, and Pearce further teaches wherein the detecting of the current trigger comprises: accessing historical game content (Pearce [0121] [0127] access of history of game content);

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay by incorporating the teachings of Pearce. 
Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 6. Barclay, Pearce and Perlman teach the device of claim 1, and Pearce further teaches wherein the current trigger comprises a trigger type, wherein the trigger type comprises kill, hit, weapon fire, loss of life of current player, loss of life of another player, change in ammunition, or any combination thereof (Pearce [0144][0145] through trigger PC kills another PC via a "headshot", when multiple PCs are killed by a subject PC, when a subject PC is close to death, multiple live for game interpreted as trigger type comprises kill, hit, weapon fire, loss of life of current player, loss of life of another player, change in ammunition,).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. 


Regarding claim 7. Barclay, Pearce and Perlman teach the device of claim 1, and Pearce further teaches wherein the current trigger comprises a trigger type from a group of trigger types, and wherein the operations further comprise associating each event in a group of events of the video game with each trigger type from the group of trigger types (Pearce [0018] [0066] [0073] trigger type from group of triggers for video game in group of events).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 8. Barclay, Pearce and Perlman teach the device of claim 7, and Pearce further teaches wherein the associating each event in the group of events with each trigger type from the group of trigger types comprises receiving second user-generated input, wherein the second user-generated input provides an indication of each event associated with each trigger type(Pearce [0008][0109] with user input, record and capture video clips related to game that an event has happened for which they desire a video record in a group of trigger clips interpreted as input indicates the current trigger and to record the group of trigger clips).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 9. Barclay, Pearce and Perlman teach the device of claim 7, and Pearce further teaches wherein the associating each event in the group of events with each trigger type from the group of trigger types comprises:
determining the group of events of the video game (Pearce [0012] [0048] group of events of video games); and associating each event in the group of events of the video game with each trigger type from the group of trigger types (Pearce [0018] [0066] [0073] trigger type from group of triggers for video game in group of events interpreted as group of events of the video game with each trigger type from the group of trigger types).


Regarding claim 11. Barclay, Pearce and Perlman teach the device of claim 1, and Pearce further teaches wherein providing the group of trigger clips further comprises selecting a particular trigger clip from the group of trigger clips as a default trigger clip(Pearce [0107][ 0116] default video clip interpreted as trigger clip from the group of trigger clips as a default trigger clip).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. 
Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 19. Barclay teaches a method, comprising:
associating, by a processing system including a processor, each event in a group of events of a video game with each trigger type from a group of trigger types for the video game (Barclay [0083] [0100] Fig 4, group wagering video game defined by group member and player images (e.g., avatars, video images, etc.), interpreted as events of a video game with each trigger type from a group of trigger types for the video game);
detecting, by the processing system, a current trigger during the video game(Barclay [0096] [0118] Fig 8 detection individual wagering activity from the wagering game player account ,when the player can initiate play by using the player input device's buttons or touch screen which trigger a game interpreted detecting, by the processing system, a current trigger during the video game).
Barclay does not teach determining, by the processing system, a group of perspective views for the current trigger recording, by the processing system, a trigger clip of game content for each perspective view in the group of perspective views resulting in a group of trigger clips, wherein each trigger clip of the group of trigger clips is a portion of game content that includes the current trigger from each perspective view of the group of perspective views; and providing, by the processing system, the group of trigger clips to a group of gaming devices over a communication network.
However Pearce teaches determining, by the processing system, a group of perspective views for the current trigger recording, by the processing system, a trigger clip of game content for each perspective view in the group of perspective views resulting in a group of trigger clips(Pearce [0008]record and capture video clips related to game that an event has happened for which they desire a video record  resulting in a group of trigger clips ), wherein each trigger clip of the group of trigger clips is a portion of game content that includes the current trigger from each perspective view of the group of perspective views( Pearce [0067][0122] input as to what triggers are employed to group of video clips within the game interpreted as group of trigger clips is a portion of game content that includes the current trigger from each perspective of the group of perspectives); and providing, by the processing system, the group of trigger clips to a group of gaming devices over a communication network (Pearce [0048][0089] Fig2 ] trigger event clip are grouped over the network to multiplayer game).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay by incorporating the teachings of Pearce. 
Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.
Barclay and Pearce do not teach recording, by the processing system, a trigger clip of game content for each perspective in the group of perspectives resulting in a group of trigger clips, each perspective of the group of perspectives corresponding to a viewpoint for viewing a gameplay in a scene of the video game, wherein each trigger clip of the group of trigger clips is a portion of game content that includes the current trigger as viewed from the corresponding perspective view of the group of perspectives views.
 recording, by the processing system, a trigger clip of game content for each perspective in the group of perspectives resulting in a group of trigger clips (Perlman [0286][0287] 3D DVR enabled by activing the game that is about to replay the record game content resulting in game segment of clip operating in 3D interpreted as resulting in a group of trigger clips),
each perspective of the group of perspectives corresponding to a viewpoint for viewing a gameplay in a scene of the video game ( Perlman [0283][0285] video game segment is viewed by game user and a game state sequence from the game that can be replayed and allows the user to change the camera viewpoint that support such capability interpreted as group of perspectives corresponding to a viewpoint for viewing a gameplay in a scene of the video game ), wherein each trigger clip of the group of trigger clips is a portion of game content that includes the current trigger as viewed from the corresponding perspective view of the group of perspectives views ( Perlman [0258][0349] user clicks an activation button on their input device trigger the clip on the portion of video game, to play live game to full screen size which include the start activation trigger viewed from the group of views interpreted as trigger as viewed from the corresponding perspective of the group of perspectives).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Pearce by incorporating the teachings of Perlman. Doing so users progress through games, they will achieve differing skill levels. The games played will report the accomplishments to the service control system, and these skill levels will be shown on User page.

Regarding claim 20. Barclay, Pearce and Perlman teach the method of claim 19, and Pearce further teaches wherein each perspective view comprises a panoramic view (Pearce [0121] video clip including a panoramic shot of all PCs involved in a quest or raid may be generated ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (Pub No: 2017/0157512 A1) in view of Pearce (Pub No: US 2009/0131177 A1) in further view of Perlman (Pub No: US 2011/0107220 A1).

Regarding claim 12. Long teaches a non-transitory machine-readable medium, comprising instructions, wherein responsive to executing the instructions, a processor performs operations (Long [0160] instruction executed by processor) comprising:
accessing training game content (Long [0086][0134] accessing training game data);
acquiring machine learning techniques to identify different triggers from different events from the training game content( Long [0110] [0134] machine learning trigger  by using training play data and viewer feedbacks interpreted as acquiring machine learning techniques to identify different triggers from different events from the training game content);
identifying a current trigger during a video game in response to implementing the machine learning techniques on game content and a group of perspective views of the game content( Long [0118] [0134] triggering action in response to machine learning for video game interpreted as identifying a current trigger during a video game in response to implementing the machine learning techniques on game content).
Long does not teach providing the group of trigger clips to a group of gaming devices over a communication network, wherein each gaming device of the group of gaming devices controls aspects of the video game and has an association with the current trigger
However Pearce teaches providing the group of trigger clips to a group of gaming devices over a communication network(Pearce [0048][0089] Fig2 ] trigger event clip are grouped over the network to multiplayer game), wherein each gaming device of the group of gaming devices controls aspects of the video game and has an association with the current trigger( Pearce [0008][0109] with user input, record and capture video clips related to game that an event has happened for which they desire a video record in a group of trigger clips interpreted as group of gaming devices controls aspects of the video game and has an association with the current trigger).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Long by incorporating the teachings of Pearce. 

Long and Pearce do not teach recording a trigger clip of the game content for each perspective view in a group of perspective views resulting in a group of trigger clips, each perspective view of the group of perspective views associated with an avatar controlled by a player of the video game and corresponding to a viewpoint for viewing a gameplay in a scene of the video game, wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed from the corresponding perspective view of the group of perspective views.
However Perlman teaches recording a trigger clip of the game content for each perspective in the group of perspectives resulting in a group of trigger clips (Perlman [0286][0287] 3D DVR enabled by activing the game that is about to replay the record game content resulting in game segment of clip operating in 3D interpreted as resulting in a group of trigger clips),
each perspective view of the group of perspective views associated with an avatar controlled by a player of the video game and corresponding to a viewpoint for viewing a gameplay in a scene of the video game (Perlman [0283][0285][0292] video game segment is viewed by game user and a game state sequence from the game the user chooses an avatar to drive the car as shown in Fig 21, that can be replayed and allows the user to change the camera viewpoint that support such , wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed from the corresponding perspective view of the group of perspective views ( Perlman [0258][0349] user clicks an activation button on their input device trigger the clip on the portion of video game, to play live game to full screen size which include the start activation trigger viewed from the group of views interpreted as trigger as viewed from the corresponding perspective of the group of perspectives).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Long and Pearce by incorporating the teachings of Perlman. Doing so users progress through games, they will achieve differing skill levels. The games played will report the accomplishments to the service control system, and these skill levels will be shown on User Page.

Regarding claim 13. Long, Pearce and Perlman teach the non-transitory machine-readable medium of claim 12, and Pearce further teaches wherein current trigger comprises a trigger type, wherein the trigger type comprises one of kill, hit, weapon fire, loss of life of current player, loss of life of another player, change in ammunition, or a combination thereof(Pearce [0144][0145] through trigger PC kills another PC via a "headshot", when multiple PCs are killed by a subject PC, when a subject PC is close to death, multiple live for game interpreted as trigger type comprises kill, hit, weapon fire, loss of life of current player, loss of life of another player, change in ammunition).

Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 14. Long, Pearce and Perlman teach the non-transitory machine-readable medium of claim 12, and Long further teaches wherein the identifying of the group of perspective views involved in the current trigger comprises implementing image recognition techniques on the trigger clip (Long [0113][0118] image recognition techniques interpreted as image recognition techniques on the trigger clip ).

Regarding claim 15. Long, Pearce and Perlman teach the non-transitory machine-readable medium of claim 12, and Pearce further teaches wherein the identifying of the group of perspective views involved in the current trigger comprises analyzing game action during a same time period as the trigger clip (Pearce[0103][0116] game action during equal to time as trigger clip interpreted as . analyzing game action during a same time period as the trigger clip)

Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 16. Long, Pearce and Perlman teach the non-transitory machine-readable medium of claim 12, and Pearce further teaches wherein the identifying of the group of perspective views involved in the current trigger comprises selecting panoramic views at locations by analyzing game action during a same time period as the trigger clip (Pearce [0121] video clip including a panoramic shot of all PCs involved in a quest or raid may be generated ) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Long by incorporating the teachings of Pearce. 
Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 17. Long, Pearce and Perlman teach the non-transitory machine-readable medium of claim 12, and Long further teaches wherein the identifying of the group of perspective views involved in the current trigger comprises selecting a location and a radius for a 3D view for each perspective view in the group of perspective views( Long [0123][0134] 3D trigger clips from a group interpreted as creating a 3D trigger clip from the group of trigger clips ) .

Regarding claim 18. Long, Pearce and Perlman teach the non-transitory machine-readable medium of claim 17, and Long further teaches wherein the location is relative to a particular avatar’s position (Long [0057] location is relative to a avatar’s position).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al.(Pub No: 20130040730 A1 ) in view of Pearce (Pub No: US 2009/0131177 A1) in view of Perlman (Pub No: US 2011/0107220 A1) in further view of Long et al. (Pub No: 2017/0157512 A1).

Regarding claim 5, Barclay, Pearce and Perlman teach the device of claim 1, 
Barclay, Pearce and Perlman do not teach wherein the detecting of the current trigger comprises: accessing training game content; acquiring machine learning techniques to identify different triggers from different events from the training game content; and
identifying the current trigger in response to implementing the machine learning techniques on the portion of game content
accessing training game content (Long [0086][0134] accessing training game data); acquiring machine learning techniques to identify different triggers from different events from the training game content ( Long [0110] [0134] machine learning trigger of gaming video event by using training play data and viewer feedbacks); and identifying the current trigger in response to implementing the machine learning techniques on the portion of game content ( Long [0118] [0134] triggering action in response to machine learning for video game ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay, Pearce and Perlman by incorporating the teachings of Long. Doing so the system provides minimal data transmission overheads and easily identifies players planning to do within a game. Thus eliminates any need for custom software installation on a client side, and increases the flexibility of delivery of the service (software-as-a-service), and increases user satisfaction and ease of use.

Regarding claim 10. Barclay, Pearce and Perlman teach the device of claim 1, 
Barclay, Pearce and Perlman do not teach wherein providing the group of trigger clips further comprises creating a 3D trigger clip from the group of trigger clips.
However Long teaches wherein providing the group of trigger clips further comprises creating a 3D trigger clip from the group of trigger clips (Longs [0123][0134] 3D trigger clips from a group interpreted as creating a 3D trigger clip from the group of trigger clips ).
.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on Perlman (Pub No: US 2011/0107220 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.K/Examiner, Art Unit 2455


/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455